DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-6 as modified in the communication dated 4/11/2022 have been considered and are persuasive.
All prior art and objections are overcome with the latest amendment dated 4/11/2022.  All rejections under 35 U.S.C. 102 (a)(1) are withdrawn.
The applicant is thanked for the detailed arguments and amendments as well as a thoughtful review of the prior art.
Reasons for Allowance
Claims 1-6 were considered.  Claims 1, 2, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance for Claim 1: 
Claim(s) 1, 2, 4 and 5 are most closely anticipated under 35 U.S.C. 102(a)(1)/(a)(2) as being partially anticipated by Jo  (KR 20150124081 – hereafter referred to as Jo).  The Examiner’s Annotated Diagram A for Jo follows:
 
    PNG
    media_image1.png
    752
    730
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1: (Currently Amended) A safety-enhanced can lid that is coupled to a top side of a container in which contents are stored, the safety-enhanced can lid comprising: a plate (10); a pull tab (11); and a hand-cut prevention portion (20). wherein the plate (10) is laid to cover a top portion of the container (C) and composed of a flat plate, wherein the pull tab (11) is provided on a top surface of the plate (10)., wherein the hand-cut prevention portion (20) includes a cut prevention wall  and a flange (23), wherein the cut prevention wall (21) extends downwards from the edge of the  plate (10) toward an opening of a top end of the container (C), wherein the cut prevention wall (21) is a continuum of the hand-cut prevention portion (20) to form one body with the hand-cut prevention portion (20), wherein the flange (23) extends from a front end of an edge of the cut prevention wall (21) toward a center of a bottom surface of the plate ( l), (NOT TAUGHT) {
The prior art of record fails to teach: a bottom surface of the flange (23) is coupled to an edge of the opening of the top end of the container (10), wherein the outer surface of the flange (23) is flat and, extends parallel to the top surface of the plate (10) wherein the top surface of the plate (10) is located at a higher level than the top end of the can container (C),  as claimed in independent Claim 1.
Since the prior art (e.g. Jo, as well as Yokoyama (JP2002012230), Coyle et al. (US20140030390), Imber (EP001690), and Quehl (US0264102) teaches similar structures that lack said features of the flange coupled to the top opening of the plate and outer surface of the flange is parallel to the top surface of the plate, the prior art does not anticipate the claimed subject matter.  The prior art teaches three different attachment and arrangements as explained in Examiner’s Annotated Diagram B, below.


    PNG
    media_image2.png
    748
    1364
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
For illustration purposes, Claim 1 of the examined disclosure shows the different container attachment method (Flange adhered to the top surface of a flat opening.), which is different than the flange to opening surface attachment taught by the prior art of record as illustrated in Examiner’s Annotated Diagram B. 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight as demonstrated by the attachment methods described from the references in Diagram B, above. 
Claims 2, 4 and 5 are allowable as depending from independent Claim 1,  which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coyle et al. (US20140030390) discloses flat flange, but no adhered attachment as well as general features relevant to the scope and structure of the claimed invention.
Imber (EP0001690) discloses inward flange to connect through interference with container top on inner circumference as well as general features relevant to the scope and structure of the claimed invention.
Quehl (US0264102) discloses flat vertical seal surface with lateral tension, but no flange as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733